 Case 3:16-cv-01735-D Document 387 Filed 01/16/19               Page 1 of 2 PageID 10386


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SECURITIES AND EXCHANGE                               §
COMMISSION,                                           §
                                                      §
         Plaintiff,                                   §
                                                      §
                                                      §
                                                      §
CHRISTOPHER A. FAULKNER,                              § Case No. 3:16-cv-01735-D
BREITLING ENERGY CORPORATION,                         §
JEREMY S. WAGERS,                                     §
JUDSON F. (“RICK”) HOOVER,                            §
PARKER R. HALLAM,                                     §
JOSEPH SIMO,                                          §
DUSTIN MICHAEL MILLER                                 §
RODRIQUEZ, BETH C. HANDKINS,                          §
GILBERT STEEDLEY,                                     §
BREITLING OIL & GAS CORPORATION,                      §
CRUDE ENERGY, LLC,                                    §
PATRIOT ENERGY, INC.                                  §
                                                      §
         Defendants,                                  §
                                                      §
And                                                   §
                                                      §
TAMRA M. FREEDMAN, JETMIR                             §
AHMEDI,                                               §
                                                      §
                                                      §
         Relief Defendants.                           §

                       RECEIVER’S EXHIBIT LIST FOR
          HEARING ON RECEIVER’S MOTION FOR TURNOVER OF ASSETS


Exhibit
                          Description                      Offered          Admitted
 No.
             January 7, 2019 email from Earl Nelson
    1.       Davenport to Carole Faulkner and the
             Taylor Law Firm
             January 9, 2019 Declaration of Thomas
    2.
             L. Taylor, III


RECEIVER’S EXHIBIT LIST FOR HEARING ON RECEIVER’S MOTION FOR TURNOVER OF ASSETS
PAGE 1
  Case 3:16-cv-01735-D Document 387 Filed 01/16/19            Page 2 of 2 PageID 10387


 Exhibit
                          Description                  Offered            Admitted
  No.
           January 7, 2019 email from Earl Nelson
     3.
           Davenport to the Taylor Law Firm
           January 7, 2019 email from the Taylor
           Law Firm to Earl Nelson Davenport,
     4.
           attaching Mr. Davenport’s September
           27, 2018 Declaration
           Redacted Heritage Auctions Invoice no.
     5.
           482999, dated April 11, 2018
           Unredacted Heritage Auctions Invoice
     6.
           no. 482999, dated April 11, 2018



Dated: January 16, 2019                   Respectfully submitted,

                                          DYKEMA GOSSETT PLLC

                                          /s/ Edwin J. Tomko
                                          Edwin J. Tomko
                                          State Bar No. 20117800
                                          etomko@dykema.com
                                          Jason M. Ross
                                          State Bar No. 24027819
                                          jross@dykema.com
                                          DYKEMA GOSSETT PLLC
                                          Comerica Bank Tower
                                          1717 Main Street, Suite 4200
                                          Dallas, Texas 75201
                                          Telephone: (214) 462-6447
                                          Facsimile: (214) 462-6401

                                          COUNSEL FOR TEMPORARY RECEIVER,
                                          THOMAS L. TAYLOR, III


                               CERTIFICATE OF SERVICE

     I certify that on January 16, 2019, I filed the foregoing document through the Court’s
CM/ECF system, which delivered electronic notice to all counsel of record.


                                             /s/ Edwin J. Tomko
                                             Edwin J. Tomko


RECEIVER’S EXHIBIT LIST FOR HEARING ON RECEIVER’S MOTION FOR TURNOVER OF ASSETS
PAGE 2
